Financing the common agricultural policy
The next item is the report by Jorgo Chatzimarkakis, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) No 1290/2005 on the financing of the common agricultural policy - C6-0116/2007 -.
Vice-President of the Commission. - Mr President, thank you for giving me the opportunity to say a few words about the report on Regulation 1290/2005 on the financing of the common agricultural policy. First of all, I would like to thank Mr Chatzimarkakis and the committee members for their efforts.
The Commission proposal contains two items which are of political importance. First, to provide for the necessary follow-up on the relevant part of Article 53b on the Financial Regulation, which stipulates that the transparency obligation and ex post publication of beneficiaries by the Member States must be ensured by sector-specific legislation.
Second, to reinforce the mechanism by which financial discipline is safeguarded through a new reduction-suspension mechanism of agricultural aid, which is more structured and more transparent than the current mechanism already laid down in the Regulation, and by introducing the possibility for the Commission to make financial corrections for failing ex post controls.
The Commission is very much in favour of openness and transparency. One element of this is the right of the public to know what is happening with the Community aid and to see who is receiving what amounts. Article 53 of the Financial Regulation sets out that there should be an ex post publication of beneficiaries by Member States. The follow-up to this general obligation is, as far as EAGGF and EAFRD spending is concerned, to be found in the Commission's proposal.
The Commission insists very much on the Member States publishing this information, as, under shared management, they are the contact for the farming community and are therefore in a much better position than the Commission to validate the information to be published. I am very grateful for you support on this issue.
The Commission will take inspiration from some of the amendments proposed when it adopts the implementing legislation, but it would not be in line with better regulation and simplification if all the - sometimes very technical - details were put into the Council regulation.
However, let me make one thing clear. Beneficiaries are to be informed beforehand of the fact that certain information needs to be published, and publication will take place only within the context of the full respect of the privacy legislation applicable.
As you know, there is already a reduction-suspension mechanism in Regulation 1290/2005. In comparison with that mechanism, the proposed provision offers a new transparent and effective mechanism allowing a further simplification of the existing possibility to reduce or suspend payments to a Member State in case of serious and persistent deficiencies in the national control systems.
This new provision has the advantage that certain elements are determined in advance, so as to ensure a more efficient use of such an instrument. It goes without saying that the reduction mechanism already in place will continue to be applicable for other types of cases. However, amendments aimed at diluting the reduction mechanism are not acceptable to the Commission.
Finally, I have noted quite a number of amendments aimed at further reinforcing the overall system for the management of agricultural expenditure which are not related to our proposal. On these, I think that the present text strikes a good balance, and we should give all actors time to put it into practice before considering any changes to the rules which, after all, just entered into force less than a year ago.
Mr President, Commissioner, ladies and gentlemen, many thanks for finding the time to be present here this evening despite the late hour. Indeed, the issue under discussion is not just some unimportant, marginal one - it is the common agricultural policy. I would like to start by reminding the House what this common agricultural policy actually means to the vast majority of our nearly 500 million citizens. After all, it is with these citizens in mind that such plenary debates are held.
Nevertheless, it can be noted in this regard that many citizens see the common agricultural policy first and foremost as an advertisement for the EU - but unfortunately an extremely bad one. Export subsidies, supposedly unfair trade with 'third world' countries, feed scandals, farmers' protests, excessive subsidies, genetically modified plants - the number of negatively perceived issues relating to the common agricultural policy is immense and unfathomable.
Misdemeanours in the common agricultural policy have contributed significantly to the EU's poor reputation in many parts of Europe. Ladies and gentlemen, this reputation is not something that can be dismissed out of hand this evening. This report, however - provided the Council supports it - could put the common agricultural policy on a new course, one that is closer to the ideas of the majority of citizens.
I should like to start by discussing the Commission proposal once more. It essentially comprises four elements: transparency, i.e. the publication of the names of the beneficiaries of agricultural payments; introduction of the possibility of suspending payments to Member States under the first pillar in the case of serious breaches in their management and control systems; shortening of the periods of time for Commission auditing if Member States fail to comply with their control obligations (exceptions to the so-called 24-month rule); and adaptation of implementing powers. In political terms, the proposals on transparency are certainly of outstanding importance to the EP. With these, the Commission is finally implementing the decision of the Council and Parliament on the 2007 budget.
In general I warmly welcome this project, although the Commission proposal is rather late in coming, probably partly owing to the incorporation of further facts into the text. Commission implementing regulations on the EAFRD are already envisaging publication of the names of all beneficiaries of payments under the second pillar. The other funds too (European Regional Development Fund, European Fisheries Fund, Cohesion Fund) now all contain publication rules. The budgetary decision has meant that, in essence, transparency has ceased to be controversial: it is no longer a case of if but only of how. Eleven Member States are already publishing all payments comprehensively.
We need more transparency, therefore. The absence of transparency has allowed the emergence of rumours and campaigns of disinformation, which have harmed the CAP more than the odd actual error. The only problems are with the how: after all, the Commission gives no details of the procedure and wishes to lay down all the more detailed provisions in implementing regulations. As we are looking at an intrusion on the right of self-determination over personal data, my report proposes some clarifications regarding which data are to be published and under what conditions. These expressly follow an opinion of the European Data Protection Supervisor. In spite of the desire for speedy implementation, data protection must be taken very seriously - and the European Parliament is doing so.
The objectives of this report are as follows: greater transparency, and at the same time clearer data protection requirements. In addition, the general public must be informed. How can this balancing act be achieved?
In my view, it is essential to inform those concerned in advance, and there is no transparency unless the figures mean something. Therefore, I propose differentiating more clearly, for example according to intervention purpose. My report proposes name, payment and place of residence/registered office. Nowadays, transparency means publication on the Internet. We are talking about the creation of a general Internet platform with links and references by the Commission. It is up to Member States to make the information comprehensible by means of the relevant explanations.
Member States are permitted to publish the information at regional level, too, if they consider this appropriate. Different databases must be linked.
In the Council, the issue of who publishes the information was very controversial. The financial management is mixed, so the Member States have clear responsibility - including under Article 53b of the budgetary decision. In addition, publication by the Commission would give rise to problems of legal protection, as persons affected by incorrect publication would have to go straight to the European Court of First Instance. This is neither citizen friendly nor particularly transparent. The Commission proposal is simpler, more transparent, less cumbersome to administer and more citizen friendly, and therefore has my support. It is in line with the provisions in all the other fields (the Structural Funds and the rules applying hitherto to the second pillar).
As the publication of the information is to be seen in the context of budgetary control, my report proposes a (moderate) flat-rate fine for cases of failure to publish information. On the subject of penal reductions in funding, I would say that I am broadly in favour, but there are some points where I should like to see greater regard for the principle of proportionality.
In the Committee on Budgetary Control, my fellow Member Mr Mulder made proposals concerning the budgetary dimension of the dossier, which I can wholeheartedly endorse. In the Opinion of the Committee on Budgets, the committee expressed its views on the transparency aspects, and these largely correspond with my proposals.
Ladies and gentlemen, and particularly members of the Council, this report was adopted unanimously in the Committee on Agriculture and Rural Development. I hope for a large majority in tomorrow's vote, too. I implore the Council and the Commission to take this vote by the representatives of the European people seriously.
There will also no doubt be a correlation between this report and the way all those involved deal with it, and the expected Health Check. We will undoubtedly return to this subject when we deal with the Health Check.
on behalf of the PPE-DE Group. - (DE) Mr President, I am much obliged to my colleague Mr Chatzimarkakis, who has presented a report that the Group of the European People's Party (Christian Democrats) and European Democrats can endorse in all respects.
It is a legitimate question, however, whether this regulation was even necessary. It will provoke intense covetous discussion, as it is difficult to explain the context to citizens. Therefore, I think it a good thing that farming businesses are to be given an explanation of the reasons for the payments when details of these are published. Our farmers do indeed make a valuable contribution to our society, supplying us with food day by day, taking care of our cultural landscape and making a large contribution to the functioning of rural areas.
Transparency cannot be a one-way street, however - it has to apply to both sides. For this reason, my group supports the report's call to make users sign on or register when using the information. As my colleague has just mentioned, it is also important that this directive does not invalidate data protection provisions, particularly those of Member States.
In the interests of equal treatment, however, I would ask the Commission to present a regulation ensuring transparency also in non-governmental organisations, for example. I am convinced that more EU funds are being channelled into shady projects in the case of NGOs than is happening in the agricultural sector. This report gives us the opportunity to show the public why taxpayers' money is being spent on agriculture. Using the report appropriately will facilitate success in demonstrating to the public the great importance of European agriculture, in which case this Transparency Directive will have served its purpose.
on behalf of the PSE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, concerning the first objective of this Regulation, which is to comply with the obligation to publish information on the beneficiaries of Community funds, I think it is quite right that we should finally know who receives what from the CAP. This is a long-awaited measure, though it is not a question of stigmatising farmers but of creating transparency in finance, which concerns us all as taxpayers and consumers, and over which we have a right of information.
I even think that this publication could be utterly beneficial and improve citizens' opinion of farmers and the payments they receive for services to the community in terms of supplying quality food that meets high production standards and in terms of maintaining the land and the countryside, for example. The publication of an explanatory statement for the payments made and the farm income, as the Committee on Agriculture and Rural Development is requesting, will also be very useful.
I fully agree with the practical procedures for publication, defined in the report by our fellow Member, Mr Chatzimarkakis, which consist in setting up a European Internet platform linked to the Member States' Internet platforms on which the names of regional aid beneficiaries and where they live are put online. In the case of public limited companies or private limited companies, the names of the investors and members of the management board must also be known.
I also support the evaluation reports requested of the European Commission in the years following the implementation of this regulation, which will be very useful, the assessment of the benefit of the centralised publication of information by the Commission, and the evaluation of the distribution of the funds, possibly accompanied by legislative proposals to achieve a more objective distribution of funds in the first and second pillars.
On the other hand, as regards the methods for accessing these data, I do not agree at all with the proposals for confidentiality or a barrier to entry which, in my view, would completely diminish the transparency effect of this regulation. If transparency is being introduced, particularly regarding public funds, I feel that everyone should be able to access the information, without restrictions. In practice, because the data are first published by each Member State then taken up at EU level, it also seems almost impossible to introduce a registration system, and in any case thirteen Member States have already made these data public without any restriction. I therefore ask you to reject, wholly or in part, amendments 4, 20, 21 and 23, which require registration of the identity and motivations of the users of the public data.
As regards the second objective - the tool to reduce or suspend agricultural payments when certain key elements of a national system of control fail or are ineffective - I think this is a useful means of taking action for the European Commission. But obviously it must be used in proportion to the nature, duration and seriousness of the offences. In the same way, the reduction percentage is cut if the Member State has gone some way towards remedying the shortcomings and increased if it has not applied the recommendations previously made.
I also hope that the requirement will be retained for Member States to inform the Commission on the way they have decided or plan to reuse the cancelled funds following irregularities.
on behalf of the ALDE Group. - Mr President, first of all, I wish to congratulate the rapporteur for his excellent work. This regulation will have positive outcomes, in that it will ensure greater transparency and accountability. This is needed because that should be a requirement in itself for all European funding, but also because it will help to dispel some of the exaggerated myths that abound about the CAP. Indeed, Court of Auditors reports tell us that in recent times the checks on agricultural expenditure have greatly improved. This needs to be brought to the attention of the general public. I agree with the rapporteur's suggestion that there should be a similar requirement for structural funds. It should not only apply to the CAP. This transparency initiative should relate to other areas. As we await the so-called 'health check' on the CAP, it is important that we deal with this issue now, to get it out of the way, as it were.
The CAP often comes in for bad press but very often these comments focus only on negative aspects and totally ignore the hugely positive benefits which consumers have gained from the CAP. Since the introduction of the CAP, food price inflation is way below overall inflation. The CAP has delivered cheaper food for EU citizens, but the CAP has also delivered safe food and traceable food. The phrase 'from farm to fork' means just that. The CAP is improving our environment and animal welfare continues to improve. Furthermore, the CAP has ensured food security for the EU. Many people deride the idea of food security as if such an idea belongs to the dark ages. The world has enough food to feed itself. For how long? A week maybe. Just consider the pressure that will come about when we really begin to grow fuel as opposed to food. Just consider the pressure that will come about when emerging economies like India and China compete with the EU for food and for fuel grown instead of food. Then we will look to the EU and the CAP for food security. The CAP, like any policy, has its problems, but it has delivered for EU citizens and this regulation will ensure that it continues to deliver in an open and transparent way.
on behalf of the UEN Group. - (PL) Mr President, I entirely support both Mr Jorgo Chatzimarkakis's report and the draft regulation itself. This is an important step in the right direction; we are introducing greater transparency in accountability relating to European Union expenditure. The most valuable provision of all is the one that makes it possible to publish, or rather makes it a duty to publish, information on who made use of these funds and in what context, as part of the Common Agricultural Policy.
Public opinion has been demanding this information for some time, and so has the press, so it is a very good thing that this particular principle has been introduced. Anyone who has benefitted from public aid should not be ashamed of information to the effect that he has received such aid; and farmers in particular have no reason to be ashamed of it, because after all the aid is clearly due to them and is for the good of the whole of society.
The regulation is aimed at exerting stronger control over EU expenditure, and a very good thing too. I would like to take this opportunity to say two sentences about a problem that cropped up when the Committee on Budgetary Control visited Poland, at the beginning of October. The problem relates to the detection of irregularities by national control agencies. This is a solution that would enable us to avoid the consequences of restrictions on expenditure in a situation where irregularities are detected by a national control agency. It is about these agencies cooperating properly with the European Court of Auditors, and them being motivated to identify such irregularities without consequences for their own country.
on behalf of the Verts/ALE Group. - (DE) Mr President, transparency is necessary in agriculture. Mr Deß said that money is going into shady projects. It is true that we want to expose this, too, through such transparency, but perhaps he will also agree with me that not much money is finding its way into European agriculture and Europe's rural areas; some of it is flowing into the wrong channels. Billions of euro have been earmarked for farmers in the budgets of past years but have failed to reach farmers. All the export subsidies in favour of farmers, the EU's whole practice of intervention involving storage - these have swallowed up billions of euro but have not helped farmers. At best - as Mrs Harkin from the Group of the Alliance of Liberals and Democrats for Europe said - it has kept prices down by means of downward stabilisation of the market, which is a kind of brake on inflation. Naturally, it is the general aim to keep prices stable, but it cannot be in the interests of farmers to be the nation's or Europe's lackey in order to ensure this.
The rapporteur was right when he talked of the need for a frame of reference: publication alone is not enough. I should like to give a frame of reference: even after the reform of the CAP, at a rate of EUR 300 per hectare, a rationalised business where one worker takes care of 400 hectares - that is, the highest level of rationalisation - receives approximately EUR 120 000 per worker. 80% of farmers do not even receive a tenth of this. Therefore, we also need to explain what happens to this money. This frame of reference must be created by politicians - it will not automatically come with publication.
When the Commission states in its proposal that these payments may have to be graduated, that modulation into the second pillar must be introduced - as here the funds produce better results in terms of workers, the environment - then this is a foretaste of what lies ahead, namely the discussion following the publication of this information. And then we shall have to give politics free rein once more. However, the figures must first be allowed to speak, they must be published, and we must be patient, and if they prove incorrect, the policy will have to be changed so as to put them right.
Many thanks for your report - we shall be supporting it.
on behalf of the GUE/NGL Group. - (NL) Many thanks, Mr President. I would also like to thank the rapporteur for his work. European taxpayers want to know how their taxes are spent. Publishing the names of those receiving agricultural subsidies is absolutely necessary in the interests of a transparent European policy, particularly given the enormous proportion of the EU budget represented by these subsidies. More importantly still, however, this publication can be the start of a very necessary, genuinely thorough reform of the common agricultural policy.
When subsidies were made public in the Netherlands in 2005, we realised that a disproportionate share was going to a small, wealthy group. We are providing large subsidies to multinationals and large landowners whilst thousands of ordinary farmers can scarcely get by. To begin with, there must be a cap on the subsidies that one person or business can receive - and not EUR 300 000, as Commissioner Fischer Boel recently proposed. I would suggest no more than an average annual salary. After all, most subsidies are intended to supplement income.
Member States failing to ensure the correct transparency should receive less EU funds as a penalty. It is also important that, where Member States have poorly functioning control mechanisms, this be made known so that farmers and the organisations representing their interests are able to call those authorities to account if they suffer damage as a result.
Of course, this should be only the beginning of a whole series of transparency initiatives by Parliament. The distribution of the Structural Funds should also be made public. I hope for the broadest possible support from Parliament for this report, as it would make our primary supervisory function, in particular, so much easier. A transparent agricultural policy is the first step towards a fair agricultural policy.
on behalf of the IND/DEM Group. - (SV) Thank you, Mr President. I, like my voters, think that the EU is too closed and bureaucratic. I therefore welcome the Commission's proposal, which seeks greater openness and transparency in the institutions' expenditure. Support for agriculture is a debatable issue. It is therefore important for the citizens to be allowed to see who their taxes are going to and how much. It is regrettable that the committee's amendments run counter the EU's role as a transparent institution. The committee's demand for registration in order to have access to information is a serious infringement of privacy for all citizens, whether they are a farmer, a journalist or a pre-school teacher. Permitting registration of citizens who wish to consult public documents is a development we do not want to see in the EU. I therefore urge all members to vote against Amendments 4 and 23 from the committee. Thank you.
on behalf of the ITS Group. - (FR) Mr President, Commissioner, Mr Chatzimarkakis, we are short of cereals, we are short of milk, the price of maize and butter are soaring, and what are we doing? We are discussing putting premiums per cow, per ewe or per hectare on the Internet and, while the world is about to go hungry, like teenagers we are playing at organising farming and financial emails on the Internet.
Of course, there are good reasons: transparency, the right to find out and control what is being done with the billions being paid to farmers. However, in a democracy, control is exercised by Parliament in the Chamber, and not by surfers on the Web. Also, if transparency applies to agricultural credits, why not also, in a spirit of populism, have transparency over the pay of the EU's senior officials? If we are putting premiums for dairy cows online, why not also put the premiums being milked by senior officials online too?
That is the first injustice. There is a second. Small farmers will be transparent, but large commercial agricultural companies will not be. That is because the real objective of this regulation is not transparency. It is a diabolical machine of war, which has two hidden aims. The first is to divide farmers into large and small and destroy their unity in the trade unions. The next, and most important, is to stir up public opinion against farmers through the press, particularly the British press which will highlight the premiums received by Prince Charles and Her Majesty Queen Elizabeth, by the trade union leaders, the large farmers, and perhaps even the husband of Mrs Fischer Boel, who is a pig farmer.
Using these few examples of large landowners fed on hormones from Brussels, public opinion will be made to believe that farmers get a huge boost, particularly because the public does not know that farmers are paid against their will because they are banned from producing. They are forced to leave land fallow.
Once public opinion against farmers - paid not to produce because of decoupling - has become white hot, in 2013, at no political or electoral risk, it will be possible to remove the aid and recover about EUR 20 billion to finance other non-agricultural activities.
In the guise of democratic transparency, this regulation is a moral ignominy that is using the odious motivations of envy and jealousy to serve the Commission's strategic plot since the 1980s: to do away with agricultural exports as part of a major worldwide agreement. Agriculture for the southern hemisphere, and financial, banking and energy services for the northern hemisphere. That is the truth about this regulation!
Mr President, it can be a fine line between transparency and infringement of privacy. Many farmers - in my view, quite rightly - will resent the details of their single farm payment being posted over the internet because of the distorted perception of free hand-outs which it creates.
The reality, of course, is that for most the single farm payment is in fact subsidising our cheap food policy. Take the beef sector. A task-force report in my constituency demonstrates that in that small area beef producers are losing EUR 260 million per annum. Only their single farm payment keeps them going by subsidising production.
So, when it is publicised that a farmer has received EUR 20 000, it misleads for there is no mention that at the same time he is losing EUR 40 000 or more in his production operation. To be fair, publication should be accompanied by typical profit-and-loss statistics from the commodity sales in each sector.
(EL) Mr President, I was pleased to note that we all want both transparency and control: we all want the EU's money contributed by taxpaying citizens to be protected and to go to those who are genuinely entitled to assistance. Where there are irregularities or illegalities the specified sanctions must be imposed and I think that on this point we are all united and determined. It goes without saying, however, that the proposed measures ought to be put into force after the relevant regulation has been passed and ought to relate to the following financial year. We believe that this clarification is absolutely necessary, and that is why we have tabled the relevant amendment. We want this amendment to make it clear that the measures for suspending monthly payments laid down in Articles 17a and 27a of Regulation No 1290/2005, concerning the funding of the common agricultural policy, will not be implemented before 16 October 2008. Thus we believe it right that the measures should not have retroactive force.
To conclude, let me emphasise that we all want:
firstly, protection of taxpayers' money;
secondly, the money to go to those who are genuinely entitled, as my fellow Member very rightly pointed out;
thirdly, lawbreakers to be punished;
fourthly, let us be fair, as happens throughout the world; the laws do not have retroactive force, nor should they.
If these conditions are met, we will wholeheartedly and gladly endorse and vote for the report by Mr Chatzimarkakis.
(HU) Mr President, ladies and gentlemen, the institutions of the European Union are making up for long-standing neglect. If there is anyone who is interested in having us sort out European agriculture and make it transparent, it is the European agricultural sector.
The rapporteur, Mr Chatzimarkakis, whom I would like to congratulate, put it very well in saying that the European Union does not have a good image in the eyes of European citizens, and they have most often made European agriculture a scapegoat. Therefore, at this late hour, I would like to quote General de Gaulle, who said that we must stand on the brink of the inevitable. Yes, we, to whom the Common Agricultural Policy is so important, must stand on the brink of the inevitable, of transparency.
It is a big problem for the Common Agricultural Policy - and I agree wholeheartedly with Mr Graefe zu Baringdorf - that the whole European Common Agricultural Policy is a tangled mess, hardly transparent and, in many respects, unfair. Both of us, and, I think, those sitting in this chamber, would like to safeguard the future of the Common Agricultural Policy, but at the same time we would like to protect it.
My dear friends, what does it tell us when the Common Agricultural Policy has its favourite, spoiled children, such as the cereals, sugar and tobacco sectors, and that it has hostile sectors, such as the fruit and vegetables, grapes and wine, pork and poultry sectors? Nobody in his right mind could explain this to a European citizen.
Often, nobody in his right mind could explain to a European citizen either that a whole heap of aid does not go to the producers, as Mr Graefe zu Baringdorf said, but is creamed off by commercial organisations. Nowhere has a report yet been produced, and it would be good if the Commission and the Council were finally to prepare a report on the amounts that go out of the agricultural sector. Enormous amounts.
This report is therefore very important for showing clearly who receives aid, and how much, so that it does not come about that the media give the negative example that 200 head of cattle have been on a sixth floor in Rome for years, while several hundred thousand Italian peasants are going honestly about their business.
My dear friends, transparency and data processing are therefore very important, and the European Union has to do this in other areas, so I support the report by Mr Chatzimarkakis. Thank you very much.
(FI) Mr President, I also right away wish to congratulate the rapporteur, Mr Chatzimarkakis, on this report. We might well ask, of course, what sort of a report could be expected of a rapporteur who has the common sense of a German, the heart of a Greek, and even a bit of the Finnish landscape in his soul. We might say in such a case that the report might turn out to be rather good in many respects, and that happens to be true with this one. My congratulations once again.
It is true that, when we speak of agriculture and the system for financing it, it is very important that we stress the importance of transparency. Transparency is the basis of everything. Of course, another factor that has to go hand in hand with transparency, with regard to financing programmes, is fairness. In my few years here in the European Parliament, however, I have come to see that fairness, if anything, is a relative concept, and that the way we perceive it varies. In any case, I hope that increased transparency will also boost the confidence of the public in our decision-making system and in the notion that we here want to make the right kind of decisions on the financing of agriculture as much as in any other area.
I would nevertheless like to mention my concern about agriculture in a broader context. In mentioning fairness, I hope that in future we will pay attention not just to transparency but also to fairness.
Now, with the Commissioner present, it is very important to ensure that the small Member States also get treated properly. In the future too we could make sure that any sort of national self-sufficiency can be preserved. We in Finland have some serious examples of this, with the decision on sugar taken very recently by the European Union and the decisions on agricultural payments too. They do not treat the small and the big Member States in the same way, and in this respect I hope there will be greater attention paid to fairness in future, now that this matter of transparency has been sorted out in the context of Mr Chatzimarkakis's report.
We must ensure that the European Union and our decision-making system are open and something which our citizens can trust in and which they feel they can support in the future.
(PL) Mr President, today's report on the financing of the common agricultural policy, and especially the matter of its transparency, are of huge importance for social acceptance of residents of the Community, and primarily for European farmers. By publication of the beneficiaries of public aid, we will be able to see in detail in what context the division of funds is taking place; and particularly in the countries of what are known as the old and the new EU.
One very important proposal made by the rapporteur is the mention of a requirement concerning comparability of data between Member States. This will enable false accusations between EU members concerning the size and methods of support for individual markets in given countries to be avoided, and will enable action to be taken with the aim of levelling out farmers' opportunities in the sphere of public support. As a general point it should be stressed that suitably clear financing of agricultural policy, along with a suitable quantity of such products, guarantees food security for European consumers. This is why European farmers should have long-term security and financial prospects with reference to investment in farms.
The voices that are currently being heard calling for a speedier review of the common agricultural policy are irresponsible and bring with them a threat to the EU's food security. Nor should we forget the guarantees that have been given that subsidies for farms will be levelled out for all EU members by 2013.
To end, I would like to congratulate the rapporteur.
(NL) Mr President, I too would like to thank our fellow Member for this thorough report, which on the face of it concerns very technical rules, budgetary rules. In reality, however, these rules are capable of affecting the work of our farmers - who are after all the legitimate and indispensable producers of our daily food. I would like to discuss a couple of these in greater detail, without starting a very wide-ranging debate about the Health Check or anything else. I do just need to get off my chest, however, that it puzzles me where my highly respected fellow Member from the Dutch Socialist Party (SP) found the large landowners of whom she spoke in a country as densely populated as the Netherlands. Anyway, I digress.
First of all, I would like to express my support for the Commission proposal to make it possible, in the event of shortcomings, for the Member State concerned to be penalised - to have deductions applied - more efficiently, possibly by suspending or reducing its intermediate payments. In my opinion, the Commission should look not only at the gravity and nature of the non-conformity, as it wrote, but also at its duration. For example, in the event of sustained breaches the Commission should increase the percentage reduction every year. We must also ensure that the new rules we are now introducing do not lead to an increase in the administrative burden.
I should like to conclude by discussing the tricky subject of the publication of the names of those receiving support from the European Agricultural Fund. My country is doing this already to a great extent, and the Commission is now proposing to introduce it throughout the EU with a view to transparency and the legitimacy of this expenditure. I can endorse these efforts, but with two brief comments, which are also expressed in the form of amendments. First of all, the publication of this data may infringe the rights of those involved. We must thus ensure adequate data protection to prevent the data falling into the wrong hands or being used to benefit the actions of radical animal-rights activists, for example: a phenomenon with which several Member States are already confronted.
Finally, I would like to say that the Commission believes that this proposal will also enable it to improve budgetary control. This may be the case to a certain extent, but I take the view that it is of even greater benefit to budgetary control to introduce national declarations concerning the budgetary resources managed at national level. Therefore, I would just like to devote my last second to calling on the Commission and the Council to speed up the process of introducing these national declarations.
(HU) Increasing the transparency of the Common Agricultural Policy is an important Community objective, and so I support the report by my fellow member, Mr Chatzimarkakis. But since the Common Agricultural Policy is already being discussed, I would like to draw your attention to one of the most important issues in environmentally conscious farming, the Natura 2000 programme.
As you know, those who farm in a manner that sustains protected flora and fauna receive aid from the Community and Member states, within the framework of Natura 2000. Nearly 1/5 of the territory of the European Union, and 21% of the territory of Hungary, comes under the protection of this programme. Farmers expect this aid, since sustaining natural interests requires financial self-restraint on their part.
However, it is crucial for a sustainable future that we protect as many natural interests as possible. This is why it is important that we put as much money as possible into aid for areas affected by the Natura 2000 programme.
At the time, I was the shadow rapporteur for the Socialist Group for the Natura 2000 programme. Unfortunately, since then it has not been possible to bring about the amount for which we pressed at the time, EUR 3 billion a year. However, it is the eleventh hour if we want to stop the obliteration of nature, particularly in Europe, which is already over-populated.
It would be useful to have the planned Internet list of how much aid is given to farmers within the framework of Natura 2000, thus popularising practices that point forward. This openness will hopefully also stimulate environmentally friendly farming and the protection of our unique natural interests. Thank you.
(PL) Mr President, we are talking about the common agricultural policy, but in reality there is no common policy. I can say this because that aid for agriculture is differentiated not only in individual regions, but the differences are very clearly to be seen between the old Member States and the new ones. In order to talk about a common agricultural policy, we must have common and standard principles, duties and potential to obtain support for production.
It is my view, however, that the report is very welcome and necessary, because at the end of the day who gets what must be disclosed, as well as how these funds are utilised. An improvement in statistics will not directly provide an increase in the funds for agriculture, but it will improve thrift, there will be transparency, greater trust in people, and we as parliamentarians will be in a position to draw our own conclusions and to search for common solutions, which would in fact build a common agricultural policy on the same democratic and partnership principles for all countries of the European Union and for farmers, regardless of the region where they happen to work and live.
(RO) Limiting payments made from the European Agricultural Guarantee Fund and the European Fund for Agriculture and Rural Development should be done only in exceptional situations.
In this respect, the Commission's proposal does not clearly define the situations which require the reduction or suspension of agriculture payments.
The Regulation, in the form proposed by the Commission, only specifies that the suspension is required when the key components of the national control system are not efficient due to the gravity or persistence of identified deficiencies.
I consider that this criterion cannot be used arbitrarily and may have dangerous effects for certain Member States.
It is true that we should have extremely good Community control over the expenses of funds, but it is also important to take into consideration the progress made by the relevant institutions in the Member States that are responsible for this control.
This is why I consider that the instrument we provide today to the Commission should be used very cautiously, under very clearly delimited conditions and doubled by a rigorous parliamentary control.
Moreover, the Regulation should not have retroactive effects. The year 2007 is a year of enlargement for the European Union and it would be unjust for the provisions of this regulation to be enforced as of the present, as the European Commission proposes.
This is why I support the variant of granting an additional year until the regulation becomes effective.
As regards the publishing of the names of European funds beneficiaries, as well as of the global amounts they have received, I consider this to be a measure that obviously contributes to the transparency of the allocation system.
This might stop from the start any potential fraud attempts or attempts to grant the European funds for rural development according to political criteria and proves responsibility in spending public money.
(PL) Mr President, the European Commission's initiative to impose on Member States the duty to publish information on the beneficiaries of EU funds obtained under the umbrella of the common agricultural policy is worthy of support in every respect.
Publication of such information on the Internet using standards that ensure comparability of data between individual countries will not only do much to improve the transparency of budget expenditure and the efficiency of the budget control process, it will also shed a bright light on at least two serious problems linked to agricultural expenditure in the EU.
To begin with, a very large proportion of direct subsidies in individual countries goes not to farms but to large concerns like Smithfield, or large landholdings like the Crown Estates of Elizabeth II. Perhaps data like this on the scale of the whole EU will make it clear to the decision-makers that there is a need to limit subsidies allocated to a single farm so that these subsidies help family farms more than large estates.
Secondly, there is a very large disproportion between the support per hectare of agricultural land utilised in the old Member States and in the new Member States. In the period 2007-2013, this indicator will be a little over 60%, and when Romania and Bulgaria are taken on board it will be even lower. So for each Euro paid out in the old EU there will be barely 60 cents in countries of the new EU, even though agriculture in the new countries has to catch up with the more developed agriculture in the old Member States.
Mr President, I wish that a group of farmers who I spoke to this afternoon from the North West of Ireland were here to listen to this debate because they might even want to contribute. Let us be honest: no one wants their financial affairs made public, and I think there are Members of this House who are talking about openness and transparency who would run a mile from it themselves. I liked the point made by someone else this evening that it may be right that we publish the payments of everyone who gets money from the public purse. Having said that, I believe we are going to have publication of payments and I believe generally in this term 'openness and transparency', but it is a two-way street.
I also would question the notion that information is equal to understanding and it is because of that question that I think you do need to have clarification about what the payments actually mean. The group of farmers I met today were in beef and sheep farming, and many of them were using their single farm payment to subsidise their production. Perhaps they are silly to do that. Maybe they should stop farming and let the farms go to rack and ruin and continue to accept the cheque.
Some comments have been made here about the failure of policy as though it were farmers' fault. But I think it is the policymakers of Europe who should take the rap for the failures that have been identified. Those who talk about intervention and export refunds must have forgotten about the 2003 reforms. We now have a problem of shortages within the European Union. We import beef. Global demand is rising for dairy products, and grain is in short supply so we have moved on a great deal. Yes, publish, but explain. Protect people and make sure that they are not ridiculed wrongly for the payments they receive. Do not use this as a weapon to beat farmers with. The Commission are doing it already in the health check, where they have talked about how, now that publication will be made, we could look at cutting back on payments. Perhaps we need to do that at the higher level, but let us be honest in how we debate this topic. I think we do need to review the use that the information is put to.
(PL) Mr President, we are debating an important report concerning the financing of the common agricultural policy. A policy to which we devote some 45% of the EU budget.
The European Commission's proposal is aimed at increasing the transparency and credibility of expenditure for EU farmers and rural areas. By the same token it is supposed to improve the way the policy is accepted and assessed by EU citizens. But people keep on popping up who are not well disposed towards the common agricultural policy, people who wish to deprive our farmers of support at any cost and expose them to open and unequal competition with farmers from third countries.
The question is - what would then happen to food security in the EU? I am sure that MEPs from the Committee on Agriculture will share my view that no cuts can be made in the envisaged budget for the common agricultural policy. This budget is steadily shrinking, and in 2013 it will constitute only 33% of total budget expenditure. Let us hope that the new rules will help to simplify legislation in line with the slogan of 'better regulation' promoted by the Commission. Our citizens will be able to check and find out for what purposes we are handing out EU money.
In November of this year the Commission is to present a communication on the matter of a health check. I am of the opinion that the EU direct payments system should be very much simpler and also transparent, and that the level of subsidies should be standardised for all Member States, in other words be fair and understandable.
I also hope that our colleagues from Romania are coping with the current problems connected with their payment systems. We cannot allow Romanian farmers to be harmed and punished by a drop in subsidies. They are just as necessary in Romania as in other Member States. Instead of punishing Romanian farmers, we should be helping to sort out the system of subsidies.
Vice-President of the Commission. - Mr President, honourable Members, I thank you for your interesting remarks. I am very happy that I have an opportunity to participate in this discussion because, when the Commission started discussing the proposal to have more transparency concerning the beneficiaries of EU funds, the information was published only in two countries: in Denmark and in Estonia. Now it is 13, and finally it will be in every country. This, in terms of Europe's decision-making process, is very fast.
I would like only to say some factual remarks. First of all, what was mentioned - the disclosure of beneficiaries - will be done in full respect of Community legislation on data protection. It is already laid down in the proposal. Several people raised the issue of the publication of information on structural funds, but absolutely the same logic applies to the Structural Funds, to which the same Article 53b of the Financial Regulation applies. So there is no difference.
All benefits which will be paid out from the European budget will be open, including the salaries of the highest officials and Commission members. This is totally public. So there is nothing - and this has been public since the adoption of the staff regulations.
I would like to ask Parliament to endorse the Commission's approach as reflected in its proposal. We have sympathy for the substance of some of the amendments proposed, and some of these will be mirrored in the implementing legislation or in the final text to be adopted by Council following the Presidency's compromise text. I am confident that the innovations now on the table will make Regulation 1290/2005 an even more effective instrument than it already is.
The debate is closed.
The vote will take place on Thursday 11 October 2007.
Written declarations (Rule 142)
in writing. - (HU) I support the Commission's recommendation for several reasons. Firstly, it will become transparent who is benefiting from the CAP, and the scale of agriculture grants among EU Member States will become comparable. Secondly, it will increase the legitimacy of all the EU institutions and of all Union policies towards European citizens. Thirdly, this initiative will extend not only to agricultural grants but also to grants in all sectors of the EU, and may thereby also increase the effectiveness of budgetary monitoring.
I agree with the second point of the recommendation, which recommends that, if the monitoring systems of the Member States are wanting, the rules relating to sanctions should be made more stringent. In Hungary, at the expense of great effort, we have managed to develop the institutional system so that it works as effectively as possible and complies with the Commission's stipulations.
I support the rapporteur's recommendation, which would prescribe the publication of data on the Internet as a compulsory requirement. The Internet sites of the paying agencies in the Member States would be connected to the Commission's websites, or to a common network of websites within a Member State. Naturally, such data provision must comply with the stipulations of the European Data Protection Supervisor. Among other things, it is crucial that the relevant parties receive advance notification of the publication of data, as soon as possible and where possible, even when the data is collected.
in writing. - More transparency means less unfounded anti-EU propaganda. Therefore it is easy to support the rapporteur's approach welcoming the Commission's proposal to improve transparency and implementation of European agricultural expenditure.
We have to keep in mind that agricultural expenditure constitutes one of the largest shares of EU spending. Therefore it is a question of legitimacy for the Union.
The lack of a clear view on all expenditure, not only agricultural, results in a distorted picture of EU spending. At the same time we know that management of agricultural expenditure has steadily improved.
Data on Community expenditure should be easily available on the internet. Full transparency is essential for budgetary control. Therefore I am happy to note that Mr Chatzimarkakis received 100% support in the committee.